DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
The claimed invention presents a very specific method to determine a very specific condition, namely the determination and display of a probability that a fire is occurring in an underground network based on sensor data indicative of a fire and whether a water level at the same location is at an extinguishing water level.  The prior art is rife with references that extinguish a fire in an underground tunnel or conduit as seen in Cordani [U.S. 8,757,280].  However, the prior art does not fully teach or suggest determining and displaying a probability that a fire or combustion is at a particular location based on both sensor data that indicates that a fire is in progress and whether a current water level at the same location is at an extinguishing water level, such as tidal levels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cordani [U.S. 9,216,308] suppresses the spread of underground electrical fires.
Farzam et al [US 2021/0361992] includes a reaction chamber for a firefighting apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
3/4/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687